DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Regarding Claim 4, it is unclear what is meant by “is an element”. Does this mean “is of an element”? Does it mean that the material comprises one element of Groups 1 through 13, is based on one such element, only contains one such element, or something else?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda USPN 5,082,760. Fukuda teaches steel substrate (col. 3, line 5) coated with alumina (claimed “layer including aluminum”) (Example 3) and silicon layer 1 micron (Example 3).  Fukuda does not exemplify this configuration with steel. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare laminate with these layers since Fukuda teaches that effective laminates may . 
Claims 1 and 3-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakida USPN 5,075,187. Karakida teaches steel substrate (col. 3, line 63; Example 6) coated with alumina (claimed “layer including aluminum”) (Example 1) and . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda USPN 5,082,760 OR Karikada USPN 5,075,187 in view of Iwanaga USPA 2017/0090339. Fukuda AND Karikada are relied upon as set forth above in the section 103 rejections of Fukuda and Karkikada, respectively. Fukuda teaches further providing protective surface layer (col. 4, lines 53-55). Karikada teaches further providing protective surface layer (col. 5, lines 43-46). Iwanaga teaches that surface roughness of .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 8 July 2021. To the extent not repeated above, rejection is withdrawn. Regarding Claim 4, applicant’s amendments and arguments fail to address rejection persuasively, and so rejection is maintained.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Fukuda of the Office 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Karikada of the Office Action mailed on 8 July 2021. Applicant traverses reliance on Karikada with respect to thickness teachings, which arguments are addressed in revised rejection. One of applicant’s arguments appears to be that the charge generating film of Karikada would not be as thick as the silicon layer having a first thickness being claimed. However, in addition to teaching that adhesive layers may be present, Karikada teaches that multiple other Si layers can be present from range of thickness up to 10 microns (col. 5, lines 14-42) next to charge generating layer. Hence it would have been obvious to one of ordinary skill in the art at the time of filing to provide one or more of these additional thick layers (10 
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Fukuda OR Karikada in view of Iwanaga of the Office Action mailed on 8 July 2021. Applicant incorporates arguments previously made, which have already been addressed. Rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
12 November 2021